Citation Nr: 0712313	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis B and/or C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for hepatitis B 
and/or C.  This case was previously before the Board in 
January 2005 and again in June 2006, and was remanded on each 
occasion for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDING OF FACT

There is no clinical evidence of hepatitis B.  Hepatitis C 
was initially demonstrated many years after service, and 
there is no competent medical evidence linking it to service.


CONCLUSION OF LAW

Hepatitis B and/or C was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in August 2001, January 2005, and June 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  Notice pursuant to Dingess was 
provided in the June 2006 letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
medical records and VA medical opinions.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, and private and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran asserts that service connection is warranted for 
hepatitis B or C.  He claims that his liver disease is due to 
one of the many risky activities he engaged in during 
service, to include intravenous drug use, sexual relations, 
tattoos and inoculations.  In the alternative, he argued in a 
March 2005 statement that he had been admitted to Lenox Hill 
Hospital in New York approximately in July 1968 for jaundice 
and hepatitis B and that the condition was aggravated by 
service.  

The service medical records disclose that the veteran 
received shots for cholera and plague in July 1972.  He 
related at the time of the separation examination in May 1972 
that he had been treated for gonorrhea in 1971.  The report 
of medical history in May 1972 reveals that he denied having 
ever been a patient in a hospital or that he had been treated 
by a physician or other practitioner within the previous five 
years for other than minor illnesses.  The veteran 
specifically denied any liver trouble.  A clinical evaluation 
of the abdomen and viscera on the separation examination in 
May 1972 was normal.  It was indicated that he had two scars, 
but no tattoos were noted.  

It is not disputed that the veteran has hepatitis C.  (It is 
noted that the veteran suspected that he had hepatitis B, but 
a biopsy in July 2001 confirmed that he has hepatitis C.)  
The only issue in this case concerns its onset.  An April 
2001 clinical record for the New York State Department of 
Corrections reveals the veteran providing a history of 
hepatitis C acquired in the late 1960's/1970's.  The 
assessment was chronic hepatitis C.  Risk factors were 
reported as tattoos and drugs.

The veteran claimed that he was admitted to the VA St. Albans 
Extended Care facility from July to August 1970 for an 
abscess on his left arm which he claims was due to 
intravenous drug use.  Following a request for information, 
the VA Extended Care Center in St. Albans reported in April 
2002 that a search of its files fond no record of treatment 
of hospitalization of the veteran.  

The VA has attempted to resolve the question concerning the 
etiology of the veteran's hepatitis.  In May 2002, a VA 
physician reviewed the claims folder and concluded that there 
was no primary evidence of record that would make it possible 
to answer the question regarding the validity of a claim for 
service connection for hepatitis B or C.  The physician noted 
that there was no evidence of an admission to St. Albans for 
an abscess.  In June 2005, another VA physician again 
reviewed the claims folder.  He concluded that the veteran's 
hepatitis C was less likely as not related to his intravenous 
drug use, having sexual relations in service, getting a 
tattoo or inoculations in service.  After being requested to 
provide a rationale for his opinion, the same physician who 
had provided the June 2005 opinion concluded in November 2006 
that he was not able to resolve the issue without resort to 
mere speculation.  

In May 2005, the veteran submitted information from the New 
York State Division of Criminal Justice Services.  This 
reflects that the veteran has been arrested on numerous 
occasions, including in July 1973 for possession of dangerous 
drugs.  In his statement submitted with this report, the 
veteran acknowledged that he had been arrested in June 1973 
for burglary, and that it was due to an illegal night entry 
into a drugstore to support a drug habit.  He also conceded 
that his entire criminal history revolved around burglaries 
and robberies to support a continuing drug habit that pre-
dated and post-dated military service.  

The veteran's representative argues that because the VA 
opinion could not resolve the issue, the evidence is in 
equipoise and that, therefore, the claim should be allowed.  
The Board concedes that the service medical records confirm 
that he had gonorrhea and that he also received two 
inoculations while in service.  The fact remains that there 
is no medical evidence linking the veteran's hepatitis C to 
these factors.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

It is also significant to point out that the veteran asserted 
that he was admitted to the VA Extended Care Center in St. 
Albans in 1970, but when that facility was contacted, it was 
determined that there was no record of the veteran having 
been treated or hospitalized.  The Board also observes that 
while the veteran alleged he was hospitalized prior to 
service at Lenox Hill Hospital, he denied any hospitalization 
within the previous five years when he was discharged from 
service. 

To the extent that the New York State Department of 
Corrections reports indicate the onset of hepatitis C in the 
late 1960s/1970s, such is based on a history provided by the 
veteran.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(a medical opinion that is based on the veteran's recitation 
of medical history and unsupported by clinical findings is 
not probative); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  As such, this 
report has no probative value regarding onset or etiology.

In this case, the only evidence supporting the veteran's 
claim consists of his allegations.  There is no competent 
medical evidence linking his hepatitis to any incident of 
service.  In light of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for hepatitis B 
and/or C.  


ORDER

Service connection for hepatitis B and/or C is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


